Title: To James Madison from Fulwar Skipwith, 13 August 1813 (Abstract)
From: Skipwith, Fulwar
To: Madison, James


13 August 1813, “Montesano, near Baton Rouge.” “It is my belief that no Post Master in the United States, can have discharged the duties of his office, with more credit to himself & general satisfaction to the Public, than Mr. Thos. B. Johnson, our Post Master since several years at New Orleans; nor do I know another Person, in whom Government could place a better founded confidence in any other official situation, to which his unassuming disposition & modest pretensions might aspire: I, therefore, the more chearfully among others of Mr. Johnsons friends, offer my testimony of his worth and character, not under a belief that it can be necessary to you, who know him personally, but that should you be induced, at his request, to nominate him to another office, which he so much desires in any other climate than this, which has proven so injurious to his health, you will ⟨derive⟩ a satisfaction from being confidently assured by me that any new appointment conferred on Mr. Johnson, cannot but reflect credit on your choice, in this State.”
